Citation Nr: 0627133	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 1952 
and from August 1952 to April 1970, including service in 
Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which, 
in pertinent part, found that no new and material evidence 
had been submitted to reopen the claim for service connection 
for the cause of death.  

The appellant testified before the undersigned at a 
videoconference hearing in April 2005.  A transcript of that 
hearing is of record.  

In July 2005 the Board remanded the case for further 
development.  That development has been completed.    



FINDINGS OF FACT

1.  The April 1998 denial of the claim for service connection 
for the cause of death is final.

2.  Evidence received since the April 1998 denial is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The RO's April 1998 denial of the claim of entitlement to 
service connection for the cause of death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

2.  No new and material evidence has been associated with the 
claims file subsequent to the April 1998 denial, and this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in regard to reopening claims, VA must inform the 
claimant of what information and evidence is necessary to 
reopen the claim and what information and evidence is 
necessary to establish entitlement to the benefit sought.  In 
this case, the appellant was provided notice on both of these 
aspects of her claim.  

In Kent, the Court also held that the VCAA requires VA to 
look at the bases for the denial in the prior decision and to 
respond with a letter describing the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, as will be discussed further 
below, the claim for service connection for cause of death 
was denied in April 1998 on the basis that there was no 
evidence that the veteran's cause of death was the direct 
result of a respiratory cancer associated with herbicide 
exposure, but was rather the result of metastasis of a cancer 
not associated with herbicide exposure.  

The basis for the April 1998 denial was that the veteran's 
death was not due to herbicide exposure, and that the 
veteran's primary cancer was not one subject to presumptive 
service connection based on such exposure.

September and December 2005 VCAA letters informed the 
appellant of what information and evidence would be 
considered "new" and "material" as required to reopen her 
claim.  The September 2005 VCAA letter also informed her of 
what information and evidence was required to grant service 
connection for the cause of death were the claim to be 
reopened.  She was informed of the need to present evidence 
that a service connected disease or disability caused or 
materially contributed to the cause of death.  

The September 2005 letter specifically instructed the 
appellant that evidence, usually medical, was needed which 
illustrated that the conditions causing the veteran's death 
were the result of a disease or injury in service, and that 
competent medical or scientific evidence could be used to 
show that the conditions causing death were as likely as not 
the result of exposure to herbicides, including Agent Orange.  
This notice went to the basis for the prior denial.  Kent v. 
Nicholson.  

The September and December 2005 VCAA letters satisfied the 
second and third elements of the duty to notify by informing 
the appellant that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the September 
2005 VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The December 2005 VCAA letter asked the appellant to, 
"Please provide us with any evidence or information you may 
have pertaining to your claim."  Thus, the fourth element of 
the duty to notify was satisfied.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was provided after the initial AOJ decision.  However, the 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir.  2006).  The claim was 
readjudicated in the March 2006 supplemental statement of the 
case (SSOC) which reconsidered the claim based on all the 
evidence of record.  Therefore, any timing deficiency was 
remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided notice 
regarding the first three Dingess/Hartman notice elements.  
Notice as to the disability rating and effective date to be 
assigned were included in the March 2006 SSOC.  However, in 
order to satisfy the VCAA notice requirements, affirmative 
notice cannot be provided in a communication issued for a 
purpose other than satisfying the duty to notify, such as the 
SSOC.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333 (Fed. Cir.  
2006).  

While the appellant has not specifically been furnished with 
a letter providing notice in regard to the fourth or fifth 
Dingess/Hartman notice elements, notice as to the degree of 
disability or assignment of an effective date are not 
required because the claim is not being reopened and so a 
disability rating and effective date are not being set.  The 
appellant is, therefore, not prejudiced by the lack of 
specific correspondence regarding these elements of notice.



B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2).  Moreover, § 5103A(f) 
states, "Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  VA 
has specified that it will not provide an examination prior 
to reopening a finally disallowed claim. 38 C.F.R. § 
3.159(c)(4)(iii).  

The service medical records and private treatment records 
have been associated with the claims file and there is no 
indication that further assistance would aid the appellant in 
substantiating her claim.  In addition, in response to the 
March 2006 SSOC, the appellant indicated that she had no 
other information and evidence to submit, and waived the 60 
day waiting period before returning her case to the Board.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307(a), 3.309(e).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a).  

The veteran had service in Vietnam during the Vietnam era, 
meaning that he is presumed to have been exposed to herbicide 
agents during active military service pursuant to the 
presumption.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  

When the disability for which the veteran seeks service 
connection is not listed among those subject to presumptive 
service connection, presumptive service connection due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a veteran's death 
requires evidence that a service connected disability was a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  

A service connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A service connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death.  38 C.F.R. § 3.312(c).  

The death certificate shows that the veteran died in March 
1992; and that the cause of the veteran's death was 
metastatic carcinoma due to squamous cell carcinoma of the 
lymph glands of the neck.  Service connection for the cause 
of the veteran's death was initially denied in March 1995 
because the condition causing death was not listed among the 
diseases subject to service connection on the basis of 
herbicide exposure.  38 C.F.R. § 3.309(e).  The March 1995 
rating decision also denied service connection on the basis 
that there was no evidence that the veteran's service 
connected back condition caused or contributed to his death.  
This denial was not appealed and became final.  

In July 1997 the appellant again filed a claim for service 
connection for the cause of the veteran's death, on the basis 
that non-Hodgkin's lymphoma was recognized by VA as a 
condition resulting from exposure to Agent Orange, and 
lymphoma was listed on the veteran's death certificate.  In 
an April 1998 rating decision the RO again denied service 
connection for the cause of the veteran's death.  The 
appellant was advised of the decision and her appellate 
rights in April 1998.  

The evidence of record at the time of the April 1998 rating 
decision included the death certificate and the veteran's 
service medical records, which were negative for any findings 
of tumors or cancer.  

Also of record at the time of the April 1998 denial were 
treatment records from Moses Taylor Hospital from August 1991 
to March 1992, reflecting treatment for squamous cell 
carcinoma in the right side of the neck, with metastasis to 
the lung and brain.  Evidence of record in April 1998 also 
included November and December 1991 records of treatment for 
squamous cell carcinoma of the right neck at Mercy Hospital.   

The appellant did not file a notice of disagreement within 
one year of receiving notice of the April 1998 rating 
decision.  That determination is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  However, the 
appellant may reopen her claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  

The appellant sought to reopen her claim in March 2000.  In 
May 2000, the RO told her that she needed new and material 
evidence to reopen the claim and that it would take no 
further action until it received such evidence.  The May 2000 
decision did not become final because the appellant was not 
informed of her appeal rights.  38 U.S.C.A, § 5104(a) 
(Secretary to "provide" to each VA-benefits claimant timely 
notice of any VA-benefits adjudication decision accompanied 
by "an explanation of the procedure for obtaining review of 
the decision"); Parham v. West, 13 Vet. App. 59 (1999) (per 
curium) (discussing In Mater of Fee Agreement of Cox, 10 Vet. 
App. 361, 375 (1997), vacated on other grounds, 149 F.3d 1360 
(Fed. Cir. 1998) (holding affirmed vacated for consideration 
of facts alleged to have occurred after court decision)).

When determining whether new and material evidence has been 
submitted sufficient to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes 
of reopening the last final decision is that issued by the RO 
in April 1998.

In the case of claims to reopen submitted prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decision makers, which is neither 
cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The newly received evidence includes a copy of the March 1992 
death certificate.  This evidence is not "new" because the 
veteran's death certificate was previously submitted and 
considered by the RO.  38 C.F.R. § 3.156(a).  

Since April 1998, the appellant also submitted a denial of a 
November 1995 claim for benefits under the Radiation Exposure 
Compensation Act on the basis that the veteran contracted 
lymphomas following exposure to fallout while physically 
present in an affected area.  The claim was denied because 
the veteran's medical records reflected a diagnosis of 
squamous cell carcinoma of the right tonsil (pharynx), 
metastatic to the right cervical lymph nodes and a history of 
smoking more than one pack of cigarettes a day for 40 years.  

While this evidence is "new" it is not "material" because 
it does not demonstrate either that the veteran's death was 
the result of any disease entitled to presumptive service 
connection on the basis of herbicide exposure as listed in 
38 C.F.R. § 3.309(e), or that the veteran's squamous cell 
carcinoma was otherwise related to service.  It does not, 
therefore, bear substantially or directly on the matter under 
consideration.

The appellant has also submitted a January 1996 letter from 
Dr. B., the veteran's attending physician.  Dr. B. stated 
that the veteran died as a result of squamous cell carcinoma 
of the right side of the neck, with multiple metastases, 
primary site unknown.  Dr. B. stated that while a 
radiotherapist who was not involved in diagnostic procedures 
made mention of tonsillar carcinoma, an August 1991 biopsy 
which included three samples of tonsillar tissue revealed no 
evidence of neoplasia and an ear, nose, and throat consultant 
specifically found no evidence of tonsillar carcinoma.  

Dr. B. concluded with the fact that tonsillar carcinoma was 
not noted on multiple hospitalizations and consultations, nor 
was such condition mentioned on the death certificate.  This 
letter is cumulative inasmuch as evidence previously of 
record showed that the veteran's death was the result of a 
cancer of the neck. 

Therefore, neither the November 1995 denial of the 
appellant's claim under the Radiation Exposure Compensation 
Act, nor the January 1996 letter from Dr. B. are new and 
material.  38 C.F.R. § 3.156(a).  

The appellant also submitted treatment records from August 
1991 to January 1992.  While these specific records were not 
previously before the RO, they reflect treatment for squamous 
cell carcinoma of the cervical area, including an August 1991 
fine needle aspiration of the right cervical mass, treatment 
for metastatic carcinoma to the right cervical lymph nodes, 
and a January 1992 report of radiation for squamous cell 
carcinoma of the right tonsil, and are thus not "material."  
The RO previously considered records showing treatment of 
squamous cell carcinoma of the neck, making the records 
cumulative and redundant, and so they cannot constitute new 
and material evidence as required to reopen the claim.  

At the April 2005 videoconference hearing, the appellant 
testified that she believed that because it was unknown where 
the veteran's cancer started, it might have started in one of 
the sites for which cancer is presumptively service connected 
due to Agent Orange exposure and, specifically, because 
tonsillar carcinoma is in the mouth area, it should be 
considered presumptively service connected due to Agent 
Orange exposure.  The appellant testified that she had not 
spoken to any of the doctors about whether or not the 
veteran's cancer might be related to Agent Orange exposure.  
This hearing testimony is not new and material evidence as, 
even if the veteran did have tonsillar carcinoma, this is not 
a disease entitled to presumptive service connection on the 
basis of herbicide exposure.  38 C.F.R. § 3.309(e).  

VA has determined that respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) are associated with 
exposure to certain herbicide agents, however, no such 
presumption is established for tonsillar cancer.  Therefore, 
the hearing testimony does not relate to an unestablished 
fact necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim, and is 
therefore not new and material.  38 C.F.R. § 3.156(a).  

In any event the appellant's testimony as to the site of the 
veteran's cancer is not competent, because she is not a 
medical professional, and therefore, cannot be new and 
material evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Following the April 2005 hearing, the appellant submitted 
treatment records dated from August to November 1991.  Some 
of these records are duplicates of treatment records 
previously submitted, and are obviously not new.  Others were 
not previously submitted, but are cumulative and redundant of 
evidence previously considered.  

No other evidence has been submitted since April 1998.  In 
view of the foregoing, the Board concludes that the claim 
cannot be reopened because no new and material evidence has 
been submitted.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


